                   Case 3:19-cv-00564-DJH-RSE Document 1-1 Filed 08/07/19 Page 1 of 1 PageID #: 27

    JS 4-1 (Re v. 06/ 17)
                                                                                      CIVIL COVER SHEET
    The JS 44 civi l cover she:t and the inl~n nation con tain~d herein neither replace nor supplement the fil.ing and savice of pleadinss or other papers _as rec1uired by, law, except as
    provtded by local rules of court. Thts lmm. approved by the Judtctal Conference of the Untied States m September 1974, IS requtred for the use ol" the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF TNIS FORM.)

    I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
    Demetria Firman and Anthony Parker, Sr.                                                                                    Steve Conrad, et al.

       (b) County of Residence of First Listed Plaintiff                    _,J'-"e'-'ff'-"e'-'r.:::S.:::O.::nc.._______         County of Residence of First Listed Detl!ndant                   -=J.:::ec:ff_:. :e'-'r.: :s.:::oc_n,___ ______
                                      (I:."XCEPT IN U.S. PLAINTIFF CASES)                                                                                         {IN U.S. PLAINTIFF' CASES ONLY!
                                                                                                                                 NOTE:      IN LAND CON D EMNATION CASES, USE THE LOCATION OF
                                                                                                                                            THE TRACT O F LAND INVOLVED.


       (C) Attorneys (Firm Name. Address. ami Telephone Number)                                                                   Attorneys (If Kno11n)




    II. BASIS OF J URISDICTION (Piacean ·x·;noneBox OnlyJ                                                       Ill. CITIZENSH IP OF PRINCIPAL PARTIES (Place au "X"iu OueBoxforPtaimiJJ
                                                                                                                             (For Diversity Ca,es OniJ~                                               and Due Boxfor Defendant)
0      1   U.S. Go vernme nt               ~3       Federol Qucsrion                                                                                     PTF        DEF                                                   PTF         DEF
               Plointilf                              (C.l.S. Goverument Not a Par1y)                                 Citizen o f TI1is Stote            C!l: I      ~       I   Incorporated or Principol Place           0 4        0 4
                                                                                                                                                                                   of Businl!ss In T his State

0 2        U.S. Govemml!nt                 0 4      Diversity                                                         Citizen of A.nother
                                                                                                                                  .       State          0          0            lncorporJted and Principal Pia~\!         0 5        0
              Defendant                               (Indicate Citi=enship q{Parties in Item 111}                                                                                  o f Businl!ss In Another State

                                                                                                                      Citizen or S ubjccr of a           0 3        0     3      Foreign Nation                            0 6        0 6
                                                                                                                        ForeiL.rn Counrrv
    IV NATURE OF SUIT fP!ac<atI                       "' \'" II· , o nc Bo·o ·i ·J                                                                                   Click here for· Nature of Suit Cod~        Dc <~ril't t on •
               COI\TR-\Cf
                                                                          .\
                                                                            '·'
                                                                         TORTS                                             FORFEITli"REIPEX-\LTI'                       BA.'\'KRUPTCY                       OTHE R STA TlTES
0      110 Instu"i.mc:e                       P ERSONAL INJ URY                      PERSONA L INJ U RY               0 625 Drug Relnted Seizure               0 421 Appeal 28 USC 158               0 375 False C laims Act
0      120 Manne                          0 3 I 0 A1rplane                     0 365 Personol lnjwy -                          of Property 2 1 USC 881         0 413 Withdrawal                      0 376 Qui Tam (31 USC
0      130 l\.liller Act                  0 315 Airplane Product                         Product L iobility           0    690 Other                                    28 usc 157                            3729(o)l
0 1-W Ncgot i ahl~! Instrument            Lia hility                           0 36 7 Health Care /                                                                                                  0 -100 State Reapportionment
0 ISO Rcco\'ery of Overpayme nt 0 320 Assa ult, Libel &                               Pllanuaceutical                                                              PROPERTY RIGHTS                   0 4 10 A.utiU1lSI
       & Enforceme nt of .ft1dgment       S lander                                    Pt!rsonal Inj ury                                                        0 8~0 Copyn ghts                      0 430 Banks and Banking
0 15 I Mcdicore Act                 0 330 Federal Employers·                          Product Liability                                                        0 8 30 Patent                         0 -150 Comme rc e
0 I 52 Recovery of Delimited                     Liability                     0 368 r-\sbes tos Per::;onal                                                    0 835 Patent - Abbreviated            0 460 Deportation
           Stude nl Loans                 a 340 Marine                                 Injury Product                                                                 New Dm g Application           0 -1 70 Raokeleer Influenced and
           (Excludes Veterans)            0 345 Marine Product                         Liabi lity                                                              0 840 Trodcmark                                Comtpl Organizations
0      153 Rt!covery ofOverpJyn1ent               Liability                     PERS ONAL PROPERTY                                 LABOR                         SOCL\L SECli"RITI'                  0 480 Cons umer Credit
           ofVcrcnm·s Benefits            a 350 ivlotor Vehich!                0 370 Other Fraud                      0 7 10 Fair Labor Swndards               0 86 1 HIA (!395ft)                   0 490 CahldSat TV
0      160 Stockholders' Sui ts           0 355 Motor Vehicle                  0 3 71 Tmtl1 in Lending                       Act                               0 862 Black Lung (923)                0 850 St!curit i~s/Contmoditil!s/
0      190 Other Con tract                       Product Liability             0 380 Otl1er Personal                  0 T20 Labon~lanagcment                   0 863 DIWC/D\WW (405(g)l                      Exchange
0      195 Controct Product Liabili ty    0 360 Otl1er Personal                       Property Damage                          Rdations                        0 864 S S ID Title XV I               0 890 Other Statutory Actions
0      196 Franchise                             Injury                        0 385 Property Damoge                  0 740 Roil way Lohor Act                 0 865 RS I (405(gJ)                   0 89 1 Agric ultuml Acts
                                          0 362 Persom~ lnj my -                      Product Liobili ty              0 751 Fomily and Medico!                                                       0 89.1 Enviromnent<tl Mmters
                                                 Medico! M:llomcticc                                                           Leave Acr                                                             0 895 Freedom of lntbm13tion
I         REAL PROPE RTY                      C J\'lL lUG FITS            PIUSOI\ER PETITIOl\S                        0 790 Other Lobor Litigation                 F E DERAL TAX SUITS                      Act
0     210 Land Condemnatio n              ~ 4-10 Otl1<r C ivil Rig hts      Ha heas Coqms:                            a    79 I Em ployee Retirement           0 870 T axes (l'.S. Plaintiff         0 896 Arbitration
0     220 Foreclosure                     0 441 Voti ng                  0 463 Alien Detai nee                                  Income Security Act                     or Dcfcndont)                0 899 Adm inistrative Procedure
0     ~JO Ren t Leose & Ejecbnent         0 441 Employment               0 510 Motions to Vaca te                                                              0 871 IRS- Third Party                       Act/Review or Appeal of
0     240 T orts to Land                  0 443 Housing.!                       Sentence                                                                                ~6   usc 7609                       Agency Decision
0     245 T 0 11 Prod uct Liability              Accomn1<\dations        0 530 General                                                                                                               0 950 Constitutionolity of
0     290 All O tl1er Real Propelty       0 44 5 Ame r. wfOisabilitics - 0 535 Deatl1 Pcnolty                                  ll\L'HIGRA TIOl\                                                             State S tatutes
                                                 Employment                 Other:                                    0 462 Nonrrolizot10n Ap phcouon
                                          0 446 Amcr. w/Disabi litics - 0 540 Ma ndamus & Otlter                      0 465 Otlter !nunigralion
                                                 O ther                  0 550 C ivil Rights                                   Actions
                                          0 4-18 Education               0 555 Prison Conditi on
                                                                         0 560 Civil Detoi.nee -
                                                                                Conditio ns of
                                                                                Confinc!ment

V. ORIGIN (Piacean "X"inOncBoxOnl))
!3: I      Original            0 2 Removed !rom                   0     3     Remanded from                   0 4 Reinstated or            0      Transterred from               0 6 Multidistrict               0 8 Multidistrict
           Proceeding                 State Court                             Appellate Court                     Reopened                        Another District                   Litigation-                     Litigation -
                                                                                                                                                  (specifi.~                         Transfer                        Direct File
                                              Cite the U.S. Civil Statute under which you are llling (Do 11ot citejurisdictio!Tal sratllles tmless di1·ersity):
                    ~4~2~U~S~C~1~9~8~3------------------------------------------------------------­
VI. CAUSE OF ACTION Brief description of cause:
                                               Unlawful Search and Seizure Stop and Detention, Negligent Training & Supervision; Official Capacity
VII. REQ UESTED IN    0 CHECK lF TI-llS IS A CLASS ACTION                                                                  DEMAND S                                          CHECK YeS only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F R Cv P                                                                             75,000.00                                       JURY DEMAND:         ]ll{ Yes   ONo
Vlll. RELATED CASE(S)
                       (See instnLctions):
      IF ANY                               JUDGE                                                                                                                  DOCKET NUMBER




      RECEIPT #                       AMOUNT
